Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The preliminary amendment filed on December 17, 2018 is accepted by the Examiner. The Examiner acknowledges the cancellation of claims 19-45. Claims 1-18 are pending in the application. 
IDS
The information disclosure statements (IDS) submitted on May 8, 2019 and January 6, 2020 are being considered by the Examiner. 
Drawing
The drawing filed on December 17, 2018 are accepted by the Examiner. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim rejection – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


In reference to claims 1-18: the claimed invention is directed to abstract idea without significantly more. The claims recite “a method for generating an interaction path details from a plurality of user interaction”. This judicial exception is not integrated into a practical application because the observation is a typical human thought process. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitation “creating an interaction path record comprising the path start record, the path-end record and a plurality of user interaction records between the path start record and the path end record,” as drafted, is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind, but for recitation of generic computer components such as a display (as in claim 1), storage device and control circuitry (as in claim 10). Considering these features, nothing in the claims element preclude the steps from practically being performed in the mind. For Example, the act of retrieving, sorting, identifying and creating of record based on a path-end and a path-start in the context of these claims encompasses the user manually calculating for each scenario. 
The abstract idea, i.e., “generating an interaction path...” is not integrated into a practical application. In particular, the claim only recites those additional elements of generic components of a computer or computers. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claims 1 and 10 are directed to an abstract idea. 
The dependent claims when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C 101 because the additional recited limitations 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Karon et al. (U.S. Patent No. 10,827,013) discloses a monitoring system that aggregates the interactions into a user interaction path where overtime the monitoring system generates a large number of user interaction paths.  
Eidelman et al. (U.S. Patent No. 10,181,167) discloses system and methods for altering issue outcomes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214.  The examiner can normally be reached on M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/ELIAS DESTA/
Primary Examiner, Art Unit 2857